DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 09/22/2022 with respect to claims 1-7 and 9-15 have been fully considered but they are not persuasive. New claim 16 includes the allowable claimed limitations of objected claim 8. Thus, claim 16 is allowed as indicated further below. 
In re page 6, Applicant states that “Claim 8 is objected to as being dependent upon a rejected base claim, but it is admitted that claim 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant sincerely appreciates this acknowledgement of allowable subject matter.”
(1) In response, the Examiner has acknowledged the Applicant’s statement.
In re page 6, Applicant states that “It is alleged that claims 1-15 are interpreted under and invoke 35 U.S.C. § 112(f) because the claims allegedly use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function. In the Office Action, several passages of the application are identified as providing structural support for the claimed language. However, Applicant respectfully submits that structural support is not limited to these enumerated passages (see, e.g., para. [0122]).”
(2) In response, the Examiner has acknowledged the Applicant’s statement. However, the 35 U.S.C. 112(f) is herein maintained as indicated further below.
In re pages 7-9, Applicant states that “For an obviousness rejection to be proper, the Examiner must meet the burden of establishing a prima facie case of obviousness (i.e., that all elements of the invention are disclosed in the prior art; that the prior art relied upon, coupled with knowledge generally available in the art at the time of the invention, contain some suggestion or incentive that would have motivated the skilled artisan to modify a reference or combined references; and that the proposed modification of the prior art had a reasonable expectation of success, determined from the vantage point of the skilled artisan at the time the invention was made). In re Fine, 5 U.S.P.Q.2d 1596, 1598 (Fed. Cir. 1988); In Re Wilson, 165 U.S.P.Q. 494, 496 (C.C.P.A. 1970); Amgen v. Chugai Pharmaceuticals Co., 927 U.S.P.Q.2d, 1016, 1023 (Fed. Cir. 1996). Applicant respectfully traverses this rejection for at least the reason that Nazari and Bushnik, individually or together in any combination, fail to disclose, teach, or suggest all of the claimed features of claims 1-7 and 9-15. In particular, Applicant submits that the cited references fail to disclose, teach, or suggest at least “one or more cameras, wherein each camera captures a first video stream using a high-definition signal and a second video stream using a low-definition signal, wherein the first video stream and the second video stream may be of the same or different video footage” as claimed. In the Office Action, it is alleged that “Nazari discloses a mobile video surveillance recording system for use in the rail industry, comprising: one or more cameras, wherein each camera captures a first video stream using a high-definition signal and a second video stream using a low-definition signal.” For support, the Office cites to paragraphs [0032] and [0034] of Nazari. Applicant respectfully disagrees. Nazari purportedly “relates to surveillance systems that may be placed at remote sites and which record activities at the remote sites.” (Nazari at para. [0002]). Paragraph [0032] of Nazari purports to describes certain features of cameras 30 as follows: [0032] In one exemplary embodiment, cameras 30 may include a resolution of 520 TVL horizontal and require a minimum subject illumination of 0.001 lux@f12. Cameras 30 may operate using the power supply of AC 24V+10%/60 Hz+1 Hz but other power may be used in other exemplary embodiments. Cameras 30 may be rotatable in various directions and in one exemplary embodiment, camera 30 may be rotatable by 360°. Cameras 30 may include various zoom in and zoom out features as commercially available. It will be seen that cameras 30 may be remotely controlled by an internet user. In this passage, Nazari merely describes a single resolution: “a resolution of 520 TVL horizontal.” Nazari fails to define the acronym “TVL” although this appears to refer to “TV lines” (see Nazari at para. [0032]). Nothing in this passage of Nazari describes or suggests that the cameras 30 “capture[] a first video stream using a high-definition signal and a second video stream using a low-definition signal” as claimed Paragraph [0032] of Nazari purports to describe certain features of pan tilt zoom camera 56 as follows: [0034] As discussed infra, transmitter 4 may be a satellite transmitter, access portable transmitter, or cellular modem transmitter with a power booster and may operate at low or conventional voltage. Pan tilt zoom camera 56 may be any suitable commercially available type unit. In one exemplary embodiment, pan tilt zoom camera 56 may be an all-weather indoor/outdoor camera including a vandal-proof dome with 23 or more LEDs and it may utilize 520 TV lines of resolution color or more. Such is exemplary only and various other models may be used as pan tilt zoom camera 56 in other exemplary embodiments. Various lights may be used as lights 52 and in one exemplary embodiment, light 52 may be a 100 watt light that illuminated the surveillance area. In this passage, Nazari merely suggests that the pan tilt zoom camera 56 “may utilize 520 TV lines of resolution color or more.” Nothing in this passage of Nazari describes or suggests that the pan tilt zoom camera 56 “captures a first video stream using a high-definition signal and a second video stream using a low-definition signal” as claimed. These two passages of Nazari are silent regarding “one or more cameras, wherein each camera captures a first video stream using a high-definition signal and a second video stream using a low-definition signal” as claimed. The addition of Bushnik fails to cure this deficiency of Nazari, nor was it cited for such purpose. For at least the foregoing reasons, Applicant respectfully submits that independent claim 1 is novel and non-obvious over the art of record and that this claim is therefore in condition for allowance. Applicant respectfully requests reconsideration and withdrawal of these rejections.”
(3) In response, the Examiner respectfully disagrees. Applicant’s arguments are mainly directed to Nazari and the Examiner will respond accordingly. For instance, Nazari discloses in fig. 4 paragraphs 32 and 34 the following: First, cameras 30 may include a resolution of 520 TVL horizontal and require a minimum subject illumination of 0.001 lux@f.12. Second, cameras 30 may operate using the power supply of AC 24V.+-.10%/60 Hz.+-.1 Hz but other power may be used in other exemplary embodiments. Third, cameras 30 may be rotatable in various directions and in one exemplary embodiment, camera 30 may be rotatable by 360.degree.. Fourth, cameras 30 may include various zoom in and zoom out features as commercially available. Fifth, it will be seen that cameras 30 may be remotely controlled by an internet user. Sixth, pan tilt zoom camera 56 may be any suitable commercially available type unit. Seventh, pan tilt zoom camera 56 may be an all-weather indoor/outdoor camera including a vandal-proof dome with 23 or more LEDs and it may utilize 520 TV lines of resolution color or more. Eighth, such is exemplary only and various other models may be used as pan tilt zoom camera 56 in other exemplary embodiments. Ninth, various lights may be used as lights 52 and in one exemplary embodiment, light 52 may be a 100 watt light that illuminated the surveillance area. Therefore, at least two cameras 30, each of which captures a corresponding video stream using a corresponding high-definition and/or low-definition signal. Thus, as described above, each of the cameras utilize 520 TV lines of resolution of more, so it is reasonably interpreted as in a scenario one camera uses 520 TV lines of resolution (low-definition) and another uses a resolution higher than 520 TV lines of resolution (high-definition). 
From the above passages, Nazari indeed discloses the following claimed limitations of independent claim 1 that recites “one or more cameras, wherein each camera captures a first video stream using a high-definition signal and a second video stream using a low-definition signal, wherein the first video stream and the second video stream may be of the same or different video footage” (see ¶ 32, 34 for one or more cameras, wherein each camera captures a first video stream using a high-definition signal and a second video stream using a low-definition signal, wherein the first video stream and the second video stream may be of the same or different video footage (i.e. cameras 30 may include a resolution of 520 TVL horizontal, cameras 30 may be rotatable in various directions and in one exemplary embodiment, camera 30 may be rotatable by 360.degree. as described in figs. 3-4 paragraph 32, furthermore, pan tilt zoom camera 56 may be any suitable commercially available type unit, pan tilt zoom camera 56 may be an all-weather indoor/outdoor camera including a vandal-proof dome with 23 or more LEDs and it may utilize 520 TV lines of resolution color or more as described in figs. 3-4 paragraph 34). Thus, it should be noted that the plurality of cameras capture video streams of low-definition and high-definition as described above); “a recording device, wherein the recording device comprises a housing that is constructed to maximize water resistance, shock resistance, voltage resistance, and temperature resistance” (see ¶ 29 for a recording device, wherein the recording device comprises a housing that is constructed to maximize water resistance, shock resistance, and temperature resistance (i.e. housing 50 may be a wind-proof, waterproof and secure structures made of wood, metal or other durable, strong materials and may advantageously be insulated as described in figs. 3-4 paragraph 29, furthermore, within housing 50 may additionally be a temperature control system as described in figs. 3-4 paragraph 31). Thus, DVR 42 comprises a housing 50 that is constructed as wind-proof (i.e. sock resistant), water-proof (i.e. water resistance), and a temperature control system (i.e. temperature resistance) as described above); “a plurality of modules housed within the housing of the recording device, wherein the plurality of modules allows for remote viewing, playback and administration of the first and second video streams and allows for remote viewing, playback and administration of the first and second video streams” (see ¶ 39 for a plurality of modules housed within the housing of the recording device, wherein the plurality of modules allows for remote viewing, playback and administration of the first and second video streams (i.e. DVR 42 may be a multiplexer that is a high quality, eight channel recorder capable of storage and playback of images from eight or more cameras, the DVR may have a capability to simultaneously record, archive background images, and allow multiple user network viewing and playback with no loss of performance, the DVR 42 may be programmed and controlled, real time, by a remote user through the internet as described in fig. 2 paragraph 36, furthermore, once the signals are received by the antennas of transmitter 4, signals sent by an internet user are used to control various aspect of monitoring unit 2 such as DVR 42, each DVR may be accessed using a dedicated IP (internet protocol) address, in this manner, multiple cameras coupled to the accessed DVR may be controlled from one IP address, for example, the user may command one or more cameras to zoom in, zoom out, rotate, and so forth and may also direct the DVR to freeze images, play back images, and various other features conventionally available using DVRs in conjunction with cameras as described in figs. 1-2 paragraph 37). Thus, the DVR 42, the hard drive, the control unit and network interfaces allow for remote viewing, playback and administration of the video streams as described in the above figures and paragraphs)
On the other hand, Bushnik discloses the following claimed limitation of independent claim 1 that recites “voltage resistance” (see ¶ 62 for voltage resistance (i.e. a voltage is applied so that the polarity of the cooler is reversed to use it as a heater when the temperature is cold, the polarity is flipped once again to use it as cooler when the environment is hot, the Peltier cooler allows for the hard drive case to be cooled or heated beyond the limits of the ambient air temperature within the unit as described in fig. 2 paragraph 67). Also, see fig. 5 paragraphs 82, 86)
Therefore, the combined teachings of the primary reference and the secondary reference do not destroy the primary reference; in fact, it enhances the operation of the primary reference since Bushnik discloses in paragraph 8 that providing a contained environmental control system for a hard drive, wherein the hard drive is for mounting to a vehicle, and the vehicle operates within a vehicle operating temperature range, wherein the system includes a housing for enclosing the hard drive, wherein the system also includes a thermoelectric module coupled to and provided within the housing and for coupling to the hard drive, wherein the thermoelectric module is for transferring heat between the hard drive and the housing in response to an applied voltage in order to improve efficiency when maintaining a hard drive temperature within a hard drive operable temperature range. As a result, the combination of both references won’t change the principle of operation of the primary reference being modified, and then the teachings of the references are sufficient to render the claims prima facie obvious.
In re pages 9-10, Applicant states that “Dependent claims 2-7 and 9-15, on their own merits and in view of their dependence on claim 1, are novel and patentable over the art of record. See Minnesota Mining and Mfg.Co. v. Chemque, Inc., 303 F.3d 1294, 1299 (Fed. Cir. 2002); In re Fine, 837 F.2d at 1074 (“Dependent claims are nonobvious under section 103 if the independent claims from which they depend are nonobvious’). Applicant submits that the addition of Korn, Kumar, Glaser, Kane, and/or Cury fails to cure the deficiencies of Nazari and Bushnik as discussed above. Applicant respectfully requests reconsideration and withdrawal of these rejections. For at least these reasons, Applicant respectfully requests that the rejection of claims 1-7 and 9-15 be withdrawn.”
(4) In response, as discussed above in (3) with respect to independent claim 1 which is also applicable to the above Applicant’s arguments, the combination of Nazari and Bushnik discloses all the claimed limitations of independent claim 1.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “recording device”, “plurality of modules”, “storage module”, “audio input module”, “camera placement module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device”, “modules” coupled with functional language “...comprises a housing...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: For instance, see paragraphs 26, 28, 35, 55 of the specification of the Pub. No. US 2022/0191433 that recites “To guarantee that the critical data stored is available on demand, the system may include an option to protect the data by utilizing Redundant Array of Independent Disks (R.A.I.D.) configurations and an available Crash Hardened Memory Module. In an exemplary embodiment, the video recording system comprises up to about 14 audio inputs each of which may provide audio input from a different source. The video recording system comprises a video recorder. An exemplary video recorder, which supports up to 12 cameras and 14 audio inputs, is depicted in FIGS. 1 and 2. In addition to a video recorder, the video recording system comprises one or more cameras. Both camera modules support the following features: low light recording capabilities;...”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Allowable Subject Matter
Claim 16 is allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 16 recites the uniquely distinct features for: “...one or more cameras, wherein each camera captures a first video stream using a high-definition signal and a second video stream using a low-definition signal, wherein the first video stream and the second video stream may be of the same or different video footage; a recording device, wherein the recording device comprises a housing that is constructed to maximize water resistance, shock resistance, voltage resistance, and temperature resistance; and a plurality of modules housed within the housing of the recording device, wherein the plurality of modules allows for remote viewing, playback and administration of the first and second video streams, an LED display comprising a push to test button and a health indicator LED light, wherein when the push to test button is actuated, a system health signal is transmitted to the health indicator LED light, and the health indicator LED light emits a light to represent an operational status of the system, wherein the LED display is positioned on the housing of the recording device. The closest prior art in Nazari (US 2006/0279423 A1) teaches surveillance/security system includes a plurality of monitoring units 2. Monitoring units 2 transmit wireless signals 6 to antenna 8 of receiver 10. Antenna 8 is preferably a two-way antenna that functions as a transmitter as well as a receiver. Receiver 10 includes a router and is hard-wired 12 to the internet 14 via a computer using a conventional arrangement. A plurality of video images can be simultaneously displayed on the internet using various techniques. Moreover, an internet user with appropriate access credentials may control various aspects of the cameras and images as well as other devices at monitoring unit 2 using the internet 14. In one exemplary embodiment, cameras 30 may include a resolution of 520 TVL horizontal and require a minimum subject illumination of 0.001 lux@f.12. Cameras 30 may operate using the power supply of AC 24V.+-.10%/60 Hz.+-.1 Hz but other power may be used in other exemplary embodiments. Cameras 30 may be rotatable in various directions and in one exemplary embodiment, camera 30 may be rotatable by 360.degree.. Cameras 30 may include various zoom in and zoom out features as commercially available. It will be seen that cameras 30 may be remotely controlled by an internet user. As discussed infra, transmitter 4 may be a satellite transmitter, access portable transmitter, or cellular modem transmitter with a power booster and may operate at low or conventional voltage. Pan tilt zoom camera 56 may be any suitable commercially available type unit. In one exemplary embodiment, pan tilt zoom camera 56 may be an all-weather indoor/outdoor camera including a vandal-proof dome with 23 or more LEDs and it may utilize 520 TV lines of resolution color or more. Such is exemplary only and various other models may be used as pan tilt zoom camera 56 in other exemplary embodiments. Various lights may be used as lights 52 and in one exemplary embodiment, light 52 may be a 100 watt light that illuminated the surveillance area, Bushnik et al. (US 2006/0232891 A1) teaches an environmental control system that allows for audio and video recording on hard drive media in situations where temperature, vibration and humidity would otherwise have prevented the use of such technology. The system can be used in conjunction with an event recorder for use in motor vehicles, trains and the like. The environmental control system includes a thermoelectric module connected to the hard drive and to a heat sink. The thermoelectric module is for transferring heat between the hard drive and the heat sink in response to an applied voltage in order to maintain a hard drive temperature within a hard drive operable temperature range. The heat is then removed from the heat sink and module by a fan. The vehicle operating temperature range includes temperatures outside the hard drive operable temperature range. An insulating container is preferably provided around the hard drive to improve the cooling capability of the system and as a seal to keep out humidity. The thermal control system can be mounted on vibration isolators to mitigate vibration effects of the environment. Therefore, embodiments of the present invention provide a pre-heat stage on turn-on. The hard drive temperature is then maintained above a particular threshold operating temperature, such as 10 degrees C. The thermoelectric module 112, such as a Peltier cooler, is preferably employed in both such modes. A voltage is applied so that the polarity of the cooler is reversed to use it as a heater when the temperature is cold, the polarity is flipped once again to use it as cooler when the environment is hot. The Peltier cooler allows for the hard drive case to be cooled or heated beyond the limits of the ambient air temperature within the unit, however, either singular or in combination, fails to anticipate or render the above underlined limitations obvious.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nazari (US 2006/0279423 A1)(hereinafter Nazari), and further in view of Bushnik et al. (US 2006/0232891 A1)(hereinafter Bushnik).
Re claim 1, Nazari discloses a mobile video surveillance recording system for use in the rail industry, comprising: one or more cameras, wherein each camera captures a first video stream using a high-definition signal and a second video stream using a low-definition signal, wherein the first video stream and the second video stream may be of the same or different video footage (see ¶ 32, 34 for one or more cameras, wherein each camera captures a first video stream using a high-definition signal and a second video stream using a low-definition signal, wherein the first video stream and the second video stream may be of the same or different video footage (i.e. cameras 30 may include a resolution of 520 TVL horizontal, cameras 30 may be rotatable in various directions and in one exemplary embodiment, camera 30 may be rotatable by 360.degree. as described in figs. 3-4 paragraph 32, furthermore, pan tilt zoom camera 56 may be any suitable commercially available type unit, pan tilt zoom camera 56 may be an all-weather indoor/outdoor camera including a vandal-proof dome with 23 or more LEDs and it may utilize 520 TV lines of resolution color or more as described in figs. 3-4 paragraph 34). Thus, it should be noted that the plurality of cameras capture video streams of low-definition and high-definition as described above); a recording device, wherein the recording device comprises a housing that is constructed to maximize water resistance, shock resistance, voltage resistance, and temperature resistance (see ¶ 29 for a recording device, wherein the recording device comprises a housing that is constructed to maximize water resistance, shock resistance, and temperature resistance (i.e. housing 50 may be a wind-proof, waterproof and secure structures made of wood, metal or other durable, strong materials and may advantageously be insulated as described in figs. 3-4 paragraph 29, furthermore, within housing 50 may additionally be a temperature control system as described in figs. 3-4 paragraph 31). Thus, DVR 42 comprises a housing 50 that is constructed as wind-proof (i.e. sock resistant), water-proof (i.e. water resistance), and a temperature control system (i.e. temperature resistance) as described above); a plurality of modules housed within the housing of the recording device, wherein the plurality of modules allows for remote viewing, playback and administration of the first and second video streams and allows for remote viewing, playback and administration of the first and second video streams (see ¶ 39 for a plurality of modules housed within the housing of the recording device, wherein the plurality of modules allows for remote viewing, playback and administration of the first and second video streams (i.e. DVR 42 may be a multiplexer that is a high quality, eight channel recorder capable of storage and playback of images from eight or more cameras, the DVR may have a capability to simultaneously record, archive background images, and allow multiple user network viewing and playback with no loss of performance, the DVR 42 may be programmed and controlled, real time, by a remote user through the internet as described in fig. 2 paragraph 36, furthermore, once the signals are received by the antennas of transmitter 4, signals sent by an internet user are used to control various aspect of monitoring unit 2 such as DVR 42, each DVR may be accessed using a dedicated IP (internet protocol) address, in this manner, multiple cameras coupled to the accessed DVR may be controlled from one IP address, for example, the user may command one or more cameras to zoom in, zoom out, rotate, and so forth and may also direct the DVR to freeze images, play back images, and various other features conventionally available using DVRs in conjunction with cameras as described in figs. 1-2 paragraph 37). Thus, the DVR 42, the hard drive, the control unit and network interfaces allow for remote viewing, playback and administration of the video streams as described in the above figures and paragraphs)
Nazari fails to explicitly teach voltage resistance. However, the reference of Bushnik explicitly teaches voltage resistance (see ¶ 62 for voltage resistance (i.e. a voltage is applied so that the polarity of the cooler is reversed to use it as a heater when the temperature is cold, the polarity is flipped once again to use it as cooler when the environment is hot, the Peltier cooler allows for the hard drive case to be cooled or heated beyond the limits of the ambient air temperature within the unit as described in fig. 2 paragraph 67). Also, see fig. 5 paragraphs 82, 86)
Therefore, taking the combined teachings of Nazari and Bushnik as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (voltage resistance) into the system of Nazari as taught by Bushnik.
One will be motivated to incorporate the above feature into the system of Nazari as taught by Bushnik for the benefit of providing a contained environmental control system for a hard drive, wherein the hard drive is for mounting to a vehicle, and the vehicle operates within a vehicle operating temperature range, wherein the system includes a housing for enclosing the hard drive, wherein the system also includes a thermoelectric module coupled to and provided within the housing and for coupling to the hard drive, wherein the thermoelectric module is for transferring heat between the hard drive and the housing in response to an applied voltage in order to improve efficiency when maintaining a hard drive temperature within a hard drive operable temperature range (see ¶ 8)
Re claim 2, the combination of Nazari and Bushnik as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Nazari wherein the one or more cameras comprises up to about 12 cameras, and further wherein the housing of the recording device comprises a plurality of ports wherein each of the ports receives input from one of the cameras of the one or more cameras (see ¶s 7-8 for the one or more cameras comprises up to about 12 cameras (i.e. a plurality of cameras 30, 56 as described in figs. 1-4 paragraphs 21-22, 28, 30. It should be noted that the plurality of cameras is not limited to that number and the plurality of cameras may be 12 or more), and further wherein the housing of the recording device comprises a plurality of ports wherein each of the ports receives input from one of the cameras of the one or more cameras (i.e. housing 50 of the DVR 42 has to include a plurality of ports wherein each of the ports receives input from a plurality of cameras 30, 56 as described in figs. 1-4 paragraphs 21-22, 28-31. It should be noted that the plurality of cameras is not limited to that number and the plurality of cameras may be 12 or more))
Re claim 3, the combination of Nazari and Bushnik as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by Nazari wherein the plurality of modules comprises a storage module, wherein the storage module stores the first video stream for up to about 5 days and which stores the second video stream for up to about 30 days (see ¶s 37, 39 for the plurality of modules comprises a storage module, wherein the storage module stores the first video stream for up to about 5 days and which stores the second video stream for up to about 30 days (i.e. the DVR may include an internal hard drive to record and store up to two months of digital recording as described in paragraph 36 fig. 2). Thus, the DVR 42 and/or the hard drive comprises a storage module as described in the above figure and paragraphs)
Re claim 4, the combination of Nazari and Bushnik as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by Nazari wherein the housing comprises steel (see ¶ 29 for the housing comprises steel (i.e. housing 50 may be a metal or other durable, strong materials). It should be noted that a metal or other durable, strong materials include steel)
Re claim 5, the combination of Nazari and Bushnik as discussed in claim 3 above discloses all the claim limitations with additional claimed feature taught by Nazari wherein the system further comprises a solid state drive that is disposed within the housing of the recording device (see ¶ 36 for a solid state drive that is disposed within the housing of the recording device (i.e. housing 50 including a DVR 42 may include an internal hard drive as shown in fig. 2))
Re claim 9, the combination of Nazari and Bushnik as discussed in claim 3 above discloses all the claimed limitations but fails to explicitly teach wherein the plurality of modules further comprises an audio input module, wherein the audio input module receives audio signals received from one or more audio transmitters, and wherein the housing of the recording device further comprises up to about 14 audio inputs, wherein each of the audio inputs is capable of receiving an audio transmitter. However, the reference of Bushnik explicitly teaches wherein the plurality of modules further comprises an audio input module, wherein the audio input module receives audio signals received from one or more audio transmitters, and wherein the housing of the recording device further comprises up to about 14 audio inputs, wherein each of the audio inputs is capable of receiving an audio transmitter (see ¶ 88 for the plurality of modules further comprises an audio input module, wherein the audio input module receives audio signals received from one or more audio transmitters, and wherein the housing of the recording device further comprises up to about 14 audio inputs, wherein each of the audio inputs is capable of receiving an audio transmitter (i.e. a plurality of modules housed within the housing 108 of the mobile event recorder as described in figs. 1, 5-6 paragraphs 89, 92, furthermore, a plurality of audio inputs as described in figs. 5, 8-9 paragraphs 97, 107, 113-114, 117). It should be noted that the mobile event recorder is capable of having 14 or more audio inputs capable of receiving audio transmitters)
Therefore, taking the combined teachings of Nazari and Bushnik as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (audio inputs) into the system of Nazari as taught by Bushnik.
One will be motivated to incorporate the above feature into the system of Nazari as taught by Bushnik for the benefit of having a mobile event data recorder including an event recorder 10 and a mobile event recorder data pack 200, wherein integration of the event recorder 10 and the mobile event recorder data pack 200 is provided via an event recorder interface 250, wherein the interface 250 includes a time synchronization means, or time synchronizer, to synchronize communication between the two blocks, wherein the time synchronizer is functionally provided in the interface 250 between the event recorder 10, which records all of the operator inputs, and data (such as video and audio) recording components of the mobile event recorder data pack 200 in order to improve efficiency and have a user friendly interaction (see ¶ 114)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nazari (US 2006/0279423 A1)(hereinafter Nazari) as applied to claims 1-5 and 9 above, and further in view of Bushnik et al. (US 2006/0232891 A1)(hereinafter Bushnik), and further in view of KORN et al. (US 2020/0356774 A1)(hereinafter KORN).
Re claim 6, the combination of Nazari and Bushnik as discussed in claim 5 above discloses all the claimed limitations but fails to explicitly teach wherein the solid state drive comprises a storage capacity of up to about 8.0 terabytes. However, the reference of KORN explicitly teaches wherein the solid state drive comprises a storage capacity of up to about 8.0 terabytes (see ¶ 43 for the solid state drive comprises a storage capacity of up to about 8.0 terabytes (i.e. 30 terabytes of SSD storage). It should be noted that the 30 terabytes of SSD storage includes a storage capacity of 8.0 terabytes)
Therefore, taking the combined teachings of Nazari, Bushnik and KORN as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (solid state drive) into the system of Nazari as taught by KORN.
One will be motivated to incorporate the above feature into the system of Nazari as taught by KORN for the benefit of using the storage capacity of a solid state drive to store video data and/or any useful information in order to improve efficiency (see ¶ 43) 
Claims 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nazari (US 2006/0279423 A1)(hereinafter Nazari) as applied to claims 1-5 and 9 above, and further in view of Bushnik et al. (US 2006/0232891 A1)(hereinafter Bushnik), and further in view of Kumar (US 2007/0216771 A1)(hereinafter Kumar).
Re claim 7, the combination of Nazari and Bushnik as discussed in claim 3 above discloses all the claimed limitations but fails to explicitly teach wherein the system further comprises a GPS receiver that allows for an interactive speed and mapping interface. However, the reference of Kumar explicitly teaches wherein the system further comprises a GPS receiver that allows for an interactive speed and mapping interface (see fig. 2 ¶s 24, 37 for the system further comprises a GPS receiver that allows for an interactive speed and mapping interface (i.e. a navigation system 20, for example, a Global Positioning System (GPS) and track mapping as described in fig. 1 paragraph 46, furthermore, the navigational system takes the form of a Global Positioning System hereinafter GPS, which can receive signals and determine global coordinates, such as latitude and longitude, directional information, velocity and time as described in fig. 1 paragraph 58). Also, see fig. 4 paragraphs 39, 42, 52, 59)
 Therefore, taking the combined teachings of Nazari, Bushnik and Kumar as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (GPS receiver) into the system of Nazari as taught by Kumar.
One will be motivated to incorporate the above feature into the system of Nazari as taught by Kumar for the benefit of having a telemetry and video recording system 5 that may further include a navigation system 20, wherein the navigation system 20 may be employed to determine the position of the train/locomotive occupies on the globe, wherein the navigational system takes the form of a Global Positioning System hereinafter GPS, which can receive signals and determine global coordinates, such as latitude and longitude, directional information, velocity and time, wherein the GPS provides geographic, movement, and time data to the management unit 10 to facilitate correlation of selected image, operational and environmental parameter data with a chronological time and/or geographic location in order to ease the processing time when determining global coordinates, such as latitude and longitude, directional information, velocity and time of a train/locomotive (see fig. 1 ¶ 58)
Re claim 12, the combination of Nazari and Bushnik as discussed in claim 3 above discloses all the claimed limitations but fails to explicitly teach wherein the system further comprises a locomotive application remote interface hardware that provides the ability to communicate with on-board locomotive systems, wherein the hardware can send and receive data comprising time and date information, locomotive performance data, engine data, GPS location information, event recorder data, and accelerometer data. However, the reference of Kumar explicitly teaches wherein the system further comprises a locomotive application remote interface hardware that provides the ability to communicate with on-board locomotive systems, wherein the hardware can send and receive data comprising time and date information, locomotive performance data, engine data, GPS location information, event recorder data, and accelerometer data (see ¶s 46, 59-61 for the system further comprises a locomotive application remote interface hardware that provides the ability to communicate with on-board locomotive systems, wherein the hardware can send and receive data comprising time and date information, locomotive performance data, engine data, GPS location information, event recorder data, and accelerometer data (i.e. the event recording capability of the management unit 10 receives locomotive data from the locomotive system 30 including, but not limited to acceleration, speed, direction, braking conditions, wheel slip and/or the like as described in paragraph 37, moreover, the integrated diagnostic, telemetry and video recording system 5 may further include a navigation system 20, the navigation system 20 may be employed to determine the position of the train/locomotive occupies on the globe. In an exemplary embodiment, the navigational system takes the form of a Global Positioning System hereinafter  GPS, which can receive signals and determine global coordinates, such as latitude and longitude, directional information, velocity and time as described in fig. 1 paragraph 58). Also, see fig. 5 paragraphs 63-65)
Therefore, taking the combined teachings of Nazari, Bushnik and Kumar as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (GPS receiver) into the system of Nazari as taught by Kumar.
Per claim 12, Nazari, Bushnik and Kumar are combined for the same motivation as set forth in claim 7 above.
Re claim 13, the combination of Nazari, Bushnik and Kumar as discussed in claim 12 above discloses all the claimed limitations but fails to explicitly teach further comprising an event recorder interface software, wherein the event recorder interface software enables access to a historical record of all downloads taken from a locomotive. However, the reference of Bushnik explicitly teaches further comprising an event recorder interface software, wherein the event recorder interface software enables access to a historical record of all downloads taken from a locomotive (see ¶s 2, 31 for an event recorder interface software, wherein the event recorder interface software enables access to a historical record of all downloads taken from a locomotive (i.e. the mobile event data recorder including an event recorder 10 and a mobile event recorder data pack 200. Integration of the event recorder 10 and the mobile event recorder data pack 200 is provided via an event recorder interface 250, the interface 250 includes a time synchronization means, or time synchronizer, to synchronize communication between the two blocks, the time synchronizer is functionally provided in the interface 250 between the event recorder 10, which recorder all of the operator inputs, and data (such as video and audio) recording components of the mobile event recorder data pack 200 as described in figs. 8-9 paragraph 114, furthermore, the mobile event recorder data pack 200 preferably includes the ability to provide video and audio recording and analysis of those recordings as described in figs. 8-9 paragraph 117, moreover, the event recorder interface 250 provides a connection between the event recorder on the train, and the LDVR, data transmitted over this interface can be sent as GPS style messages as described in figs. 8-9 paragraph 118). Also, see figs. 5-6 paragraphs 88-89, 92, 97-98)
Therefore, taking the combined teachings of Nazari, Bushnik and Kumar as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (locomotive) into the system of Nazari as taught by Bushnik.
One will be motivated to incorporate the above feature into the system of Nazari as taught by Bushnik for the benefit of having many trains that include event recorders that measure all of the operator inputs to the vehicle, wherein the United States Federal Railroad Administration (FRA) defines an event recorder as a device, designed to resist tampering, that monitors and records data on train speed, direction of motion, time, distance, throttle position, brake applications and operations (including train brake, independent brake, and, if so equipped, dynamic brake applications and operations) and, where the locomotive is so equipped, cab signal aspect(s), over the most recent 48 hours of operation of the electrical system of the locomotive on which it is installed in order to improve efficiency and a have a user friendly interaction (see ¶ 2)
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nazari (US 2006/0279423 A1)(hereinafter Nazari) as applied to claims 1-5 and 9 above, and further in view of Bushnik et al. (US 2006/0232891 A1)(hereinafter Bushnik), and further in view of Glaser et al. (US 2018/0332236 A1)(hereinafter Glaser).
Re claim 10, the combination of Nazari and Bushnik as discussed in claim 9 above discloses all the claimed limitations but fails to explicitly teach wherein the plurality of modules further comprises a camera replacement module, wherein the camera replacement module auto-connects a replacement camera to the system, and which further auto-configures to the replacement camera to the system. However, the reference of Glaser explicitly teaches wherein the plurality of modules further comprises a camera replacement module, wherein the camera replacement module auto-connects a replacement camera to the system, and which further auto-configures to the replacement camera to the system (see figs. 1-3 ¶s 48, 57-58 for the plurality of modules further comprises a camera replacement module, wherein the camera replacement module auto-connects a replacement camera to the system, and which further auto-configures to the replacement camera to the system (i.e. a camera module 200 can include a hotswap control system for removal and reinstallation of a camera module 200 such that camera modules 200 can be changed while the system maintains operation as described in paragraph 56, furthermore, automatically calibrating the communication network of the monitoring network functions to make enrollment of a new camera module a streamlined process, the monitoring network is preferably self-assembling and adaptive to changes, adding a new camera module 200, removing a camera module 200, and/or reconfiguring a camera module can all trigger automatic reassignment of IP addresses as described in paragraph 146). Also, see paragraphs 145)
Therefore, taking the combined teachings of Nazari, Bushnik and Glaser as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (auto-configures) into the system of Nazari as taught by Glaser.
One will be motivated to incorporate the above feature into the system of Nazari as taught by Glaser for the benefit of having a system and method that additionally prioritize automatic configuration over customized configuration, wherein the camera modules can be substantially self-initializing and the network of camera modules can self-organize to coordinate environmental video monitoring in order to ease the processing time when prioritizing automatic configuration (see ¶ 48)
Re claim 11, the combination of Nazari and Bushnik as discussed in claim 3 above discloses all the claimed limitations but fails to explicitly teach wherein the one or more cameras comprises a first camera having a long-range view and a wide-field view. However, the reference of Glaser explicitly teaches wherein the one or more cameras comprises a first camera having a long-range view and a wide-field view (see ¶ 100 for the one or more cameras comprises a first camera having a long-range view and a wide-field view (i.e. the set of cameras used within the system or a single camera module can have varying resolutions, fields of view as described in paragraph 99). Thus, it should be noted that the one or more cameras comprises a first camera having a long-range view and a wide-field view)
Therefore, taking the combined teachings of Nazari, Bushnik and Glaser as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (a first camera having a long-range view and a wide-field view) into the system of Nazari as taught by Glaser.
One will be motivated to incorporate the above feature into the system of Nazari as taught by Glaser for the benefit of having a set of cameras used within the system or a single camera module can have varying resolutions, fields of view, aperture settings, frame rates, capabilities, or other features, wherein the cameras 220 are preferably statically mounted in a camera mount of a camera module 200, wherein alternatively, the cameras 220 and/or other camera mounts may be actuated such that a camera can be redirected during use in order to improve efficiency when using a set of cameras within the system or a single camera module can have varying resolutions, fields of view (see ¶ 99)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nazari (US 2006/0279423 A1)(hereinafter Nazari) as applied to claims 1-5 and 9 above, and further in view of Bushnik et al. (US 2006/0232891 A1)(hereinafter Bushnik), and further in view of Kumar (US 2007/0216771 A1)(hereinafter Kumar), and further in view of Kane et al. (US 6,078,850)(hereinafter Kane).
Re claim 14, the combination of Nazari, Bushnik and Kumar as discussed in claim 12 above discloses all the claimed limitations but fails to explicitly teach further comprising a fuel sensor that provides fuel level data to the locomotive application remote interface hardware, wherein the fuel sensor is mounted on a fuel tank. However, the reference of Kane explicitly teaches further comprising a fuel sensor that provides fuel level data to the locomotive application remote interface hardware, wherein the fuel sensor is mounted on a fuel tank (see col. 4 lines 62-67, col. 5 lines 1-33 to lines 44-51 for a fuel sensor that provides fuel level data to the locomotive application remote interface hardware, wherein the fuel sensor is mounted on a fuel tank (i.e. the locomotive 1 further includes an onboard computer 22 including a radio transmission device/system (transmitter) 22A, the transmitter 22A is for transmitting the sensor data to the delivery vehicle (e.g., fixed or mobile fuel tanker) 2a, 2b, for terminating the fuel delivery by activating a cut-off switch in either the delivery system 2a, 2b, or on the nozzle 2d of the delivery hose 2c, further, the transmitter 22A transmits, via mobile communication, a record of location, fuel vendor, delivery time and date, and the amount of fuel delivered, to the railroad's central communication office (e.g., fuel management/central station 3) for record-keeping as described in figs. 1-2 col. 6 lines 52-65))
Therefore, taking the combined teachings of Nazari, Bushnik, Kumar and Kane as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (fuel sensor) into the system of Nazari as taught by Kane.
One will be motivated to incorporate the above feature into the system of Nazari as taught by Kane for the benefit of having a fuel management system having an integrated fuel control, includes a central station having a controller system for optimizing refueling schedules, based on fuel consumption rates, distances, fuel levels, and fuel prices, and at least one vehicle moving along branches of a transportation network, each of the at least one vehicle including: a fuel tank; a fuel sensor for measuring a level of fuel in the fuel tank and providing fuel level data; a global positioning system (GPS) for determining a location of the vehicle along the path; a transmitter for transmitting fuel level and GPS data to the central station; and a plurality of fuel stations distributed along the path in order to improve efficiency when measuring a level of fuel in the fuel tank and providing fuel level data (see col. 2 lines 36-48)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nazari (US 2006/0279423 A1)(hereinafter Nazari) as applied to claims 1-5 and 9 above, and further in view of Bushnik et al. (US 2006/0232891 A1)(hereinafter Bushnik), and further in view of Cury et al. (US 2020/0366871 A1)(hereinafter Cury).
Re claim 15, the combination of Nazari and Bushnik as discussed in claim 3 above discloses all the claimed limitations but fails to explicitly teach further comprising a password protected back office software that allows access to data. However, the reference of Cury explicitly teaches further comprising a password protected back office software that allows access to data (see ¶ 15 for a password protected back office software that allows access to data (i.e. the content is sent to a secure, password protected website or other IP-addressable location with an interface and online software features provided as a managed service). It should be noted that password protected website or other IP-addressable location with an interface and online software features provided as a managed service allows access to data)
Therefore, taking the combined teachings of Nazari, Bushnik and Cury as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (password protected back office software) into the system of Nazari as taught by Cury.
One will be motivated to incorporate the above feature into the system of Nazari as taught by Cury for the benefit of having content which is sent to a secure, password protected website or other IP-addressable location with an interface and online software features provided as a managed service, wherein the disclosed system may take advantage of wireless communications technology to provide images and video to a remote network in order to improve efficiency when sending content to a secure, password protected website or other IP-addressable location with an interface and online software features provided as a managed service (see ¶ 15)
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

9/28/2022
/JOSE M MESA/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484